—Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 21, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant resigned her employment as a sales associate for a *849department store citing her dissatisfaction with her position and the fact that she did not receive selling incentive bonuses while she was on “warning status” for alleged unprofessional behavior on the job. Substantial evidence supports the ruling of the Unemployment Insurance Appeal Board that claimant left her employment under disqualifying circumstances. It is well settled that dissatisfaction with job duties and wages does not constitute good cause for leaving employment (see, Matter of Gega [Commissioner of Labor], 272 AD2d 738; Matter of Bartczak [Commissioner of Labor], 272 AD2d 731). While claimant maintained that she was never advised at the time of hire that commissions or bonuses would be suspended for employees on warning status, the conflict between claimant’s testimony and the documentary evidence and witness testimony provided by the employer created a credibility issue properly resolved by the Board (see, Matter of Pietropaolo [Commissioner of Labor], 271 AD2d 795).
The remaining issues raised by claimant have been examined and found to be similarly unpersuasive.
Spain, J. P., Grafféo, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.